‘p




                              COURT OF CRIMiNAL APPEALS

                               OPINION CORRECTION MEMO



DATE:      NOVEMBER 3, 1998

FROM:      Faye Koenig
           DeputyClerk
                          05               (3I3/’’
RE:        CHARLES FRANKLIN CONDRAN                                COURT
                                                                                   APPEAL.S
           CAUSE NOS. 1152-97 and 1153-97                                     r,
           COLLIN COUNTY                                                             197g
           DELIVERED OCTOBER 7, 1998                                1!i fl’m
                                                                      J   •.Lfl



      Enclosed is a corrected copy of the Opinion in the above styled case issued by the Court.
Changes were made to pages five and six of the dissenting opinion by Judge Keller.

       If you have any questions concerning the matter, please contact me at the Clerk’s Office,
P. 0. Box 12308, Austin, Texas 78711, phone number (512) 936-1621. Thank you for your
cooperation.


 PLEASE RtPLACE THE uRIUINAL 0?INIONS LOCATED IN rUE SHUCKS WITh

 THE ENCLOSED uPINIONS.             ThAN& You VERY MuCH.
                                              q&
 THE STATE OF TEXAS                                      Petitions for Discretionary Review
                                                                           From the FIFTH
 NO. 1152-97       &   us—7                                                Court of Appeals
 CHARLES FRANKLIN CONDRAN, Appellee
                                                                         [COLLIN County]
                       OPINIOf{ON APPELLEE’S PETITIONS FOR
                              DISCRETIONARY REVIEW

          Appellee filed an application for writ of habeas corpus contending
                                                                             he was entitled
to discharge because he was indicted outside the “next term of court”
                                                                      as set out in An.
32.01, V.A.C.C.P. After a hearing, the thai judge ordered the indictm
                                                                      ent dismissed with
prejudice. The State appealed and the court of appeals reversed the thai
                                                                         court’s order
dismissing the indictment against appellee and remanded the causes for
                                                                       thai. State v.
Condnn, 951 S.W.2d 178 (Tex.App. Dallas 1997). We granted review
                                        -
                                                                 to determine the
correctness of that decision.

       However, after carefully considering the questions for review and briefs before us,

we find that our decision to grant appellee’s petitions for discretionary review was

improvident. Accordingly, the petitions for discretionary review are dismissed.

                                       PER CURIAM

Holland, 3., not participating

Delivered: October 7, 1998

En banc

Publish
THE STATE OF TEXAS                                 Petition for Discretionary
                                                   Review from the Fifth
NOS.       1162-97,    1163-97     V.              Court of Appeals

CHARLES FRANKLIN CONDRAN,                          (COLLIN County)
Appe lie e


                           DISSEWING OPINION ON APPELLEE’S
                           PETITION FOR DISCRETIONARY REVIEW

           I would address whether former Article 28.061,’ as it applies

to former Article 32.01, violates the Separation of Powers Clause

of the Texas Constitution.              Because I }‘elieve that the provision in

question does          violate     the Separation of          Powers Clause,            I   would
a f finn.

       Former Article 32.01             (1994)   states:

       When a defendant has been detained in custody or held to
       bail for his appearance to answer any criminal accusation
       before the district court,      the prosecution, unless
       otherwise ordered by the court, for good cause shown,
       supported by affidavit, shall be dismissed and the bail
       discharged, if indictment or information be not presented
       against such defendant at the next term of court which is
       held after his commitment- or admission to bail.2

Former Article 28.061 (1994)              states in relevant part: ‘1A discharge

under.. .Article           32.01   of   this     code   is        a   bar   to    any   further

prosecution for the offense discharged and for any other offense
                                                                                               .
arising         out   of   the   same   transaction.    .   ..“       (ellipses    inserted)


            1
          All references to articles are to the                              Texas      Code   of
Criminal Procedure unless otherwise indicated.
       2
        In 1997, the Legislature added-to the end of that provision
“...or before the 180th day after the date of commitment or
admission to bail, whichever date is later.” This change applies
only to the prosecution of defendants arrested for an offense on or
after the effective date of the new law.    Section 4 of Acts 1997,
75th Leg., ch. 289.

          I note that the Legislature has subsequently revised
Article 28.061 by deleting any reference to Article 32.01. This
                                                                                       CONDRAN      -    2
Hence,     former         Article     28.061        required          a     dismissal        of     the
prosecution with prejudice if the State failed indict the accused

within the time specified in Article 32.01.                                The question in the
present case is whether that requirement violates                                 separation of
powers.

        Unlike the United States Constitution,                     the Texas Constitution
contains       an   explicit     Separation          of    Powers         Clause.       See       Texas

Constitution,         Article II       §1.        This clause is violated “when one
branch unduly            interferes with another branch so that                          the other
branch cannot effectively exercise its constitutionally assigned

powers.”       State v.      Williams,       938 S.W.2d 456,              458   (Tex. Crim. App.

1997) (quoting Armadillo Bail Bonds v.                      State,        802 S.W.2d 237,           239

(Tex. Crim. App.           1990)).

        In Meshell v. State, 739 S.W.2d 246 (Tex. Crim. App. 1987), we

held    that    the      Texas   Speedy      Trial        Act,   Article         32A.02,      unduly
interfered with the Judicial Branch by circumscribing a district or

county attorney’s discretion to prosecute cases.                                As a result, we
found    the    Speedy      Trial     Act    to    be     void   on       the   ground     that         it
violated the Separation of Powers Clause of the Texas Constitution.

Id. at 258.          In finding undue interference with the prosecutor’s

discretion,         we    explained    that       the     Speedy      Trial      Act   was    not        a


change applies only to the prosecution of defendants arrested for
an offense on or after the effective date of the new law. Section
4 of Acts 1997, 75th Leg., ch. 289.

         A violation can also occur through an improper assumption
(or delegation) of power by one branch that properly belongs to
another.   Williams, 938 S.W.2d at 458.
                                                                               CONDRflJ     -     3
legitimate attempt to provide procedural guidelines for enforcing

a defendant’s constitutional right to a speedy trial because it did

not     incorporate         the     traditional         factors   considered         in    that
constitutional inquiry.               Id. at 256-257.

        Since Meshell, we have addressed the constitutionality of two

other statutes involving time limits in a prosecution.                           In Jones       i,,


State,       803 S.W.2d 712         (Tex.   Crim.   App.     1991),   we upheld Article

17.151       as    constitutional       against     a     challenge     that   the   statute
unduly interfered with prosecutorial discretion.                          Article 17.151
required that a defendant be released on bond if the prosecutor was

not     ready     for   trial     within    specified      time   limits.        Jones, 803
S.W.2d at 716.          We drew a distinction between the mere release of

a defendant on bond from the setting aside of the prosecution that

occurred in Meshell.              Jones, 803 S.W.2d at 716.           And, we noted that

the     Speedy      Trial   Act     dictated       that    dismissals     occurred        “with
prejudice.”         Id. at 716 n. 2.

        In   Williams,      we addressed whether a speedy trial provision

contained in the Interstate Agreement on Decainers Act                           (IADA) was
unconstitutional.           The IADA imposes deadlines for commencing trial

after receiving an out-of-state prisoner.                      Article 51.14, Article

IV(c)   .     If    those    deadlines       are    not    met,   the    trial    court         is


         Those factors, set out by Barker v. Wingo, are: (1) the
length of the delay before trial, (2) the reason for the delay, (3)
the defendant’s assertion of his right to a speedy trial, and (4)
any prejudice to a defendant resulting from that delay .n trial.
Meshell, 739 S.W.2d at 256.
                                                                                          CONDRAN       -    4
instructed to dismiss                the    prosecution with prejudice.                       Article
61.14, Article V(c)           .    We held that the prosecutor, by obtaining a
prisoner through the IADA,                  submitted to a contract,                      in which he
relinquished         some    of    his     power    in exchange           for       the   benefit           of
obtaining custody of the out-of-state prisoner. 938 S.W.2d at 460.
We    further       held    that    the    Separation           of    Powers        Clause    did       not
prevent such a contractual relinquishment of authority.                                        Id.          at

460-462.

       The lesson drawn from Meshell, Jones, and Williams is that a

legislatively imposed deadline for prosecutorial action violates

the Separation of Powers Clause if                        (1)    the remedy for failing to
meet the deadline seriously disrupts the prosecutor’s ability to

perform       his    duties,       (2)     the    deadline           cannot    be     justified             as
necessary to effectuate a superior constitutional interest, and (3)

the prosecutor did not contractually submit to the deadline.                                                In
Jones, condition (1) was not true because the remedy of releasing

the prisoner on bail did not seriously disrupt the prosecutor’s

ability to perform his duties.                     In Williams, condition (3) was not

true   because       the    prosecuting           authorities           had    submitted      to     the
deadline by requesting a prisoner under the IADA.                                   But in Meshell,

all    three    of    these        conditions       were        true.         The    remedy    for           a
violation of the Speedy Trial Act was dismissal with prejudice                                              —




a    remedy    which       necessarily           causes    a     serious       disruption          in       a
prosecutor’s         ability        to     perform        his        duties     by     conclusively
terminating the            prosecution.            The    only constitutional                interest
                                                                         CONDRAN        -    5
arguably involved, the right to a speedy trial, was not effectuated

by   the   Speedy     Trial     Act   because     the    Barker    factors     were     not

included.     And,    the prosecuting authorities did not contractually

submit to the deadlines established.

      To the extent that it attaches the remedy of dismissal with

prejudice    to     the   failure     to   meet    the   deadline    established            in
Article 32.01,       former Article 28.061 is like the Speedy Trial Act

in all relevant respects.             Both carry the remedy of dismissal with

prejudice     and    neither     involves     contractual         submission       to   the
deadline by the prosecuting authorities.                  And, as with the Speedy
Trial Act,    former Article 28.061 is not shown to be necessary to

effectuate     a     superior     constitutional         interest.      Essentially,
Article    32.01     creates    a right     to a speedy indictment.                To   the
extent that the Legislature was concerned that a person might be

held for an inordinately long time in jail or on bail,                          Article
32.01 alone would satisfy that concern; the enforcement mechanism

contained in former Article 28.061 would be unnecessary.

     The only constitutional right that is arguably implicated                              —




to which a remedy of dismissal with prejudice would attach                     —   is the
Due Process Clause’s guarantee against prejudicial preindictment

delay.     See United States v. Marion, 404 U.S. 307, 324 (1971).                       To

determine whether the Due Process Clause has been violated, a court

must consider the actual prejudice to the defendant caused by the

delay and the reasons for delay.                  Id, see also United States v.
                                                                                             CONDPfl     -    6
Lovagco, 431 U.S. 783, 789-790                  (1977)      .
                                                                  Like the Speedy Trial Act,

the     speedy    indictment       provision              does    not    require         a    showing        of
prejudice.       Nor does the provision call for considering the reasons
for delay.        Hence,    as in Meshell,                 the provision in question does

not incorporate the constitutionally relevant factors.

        The    above     discussion           shows       that    Meshell           controls       on    the

question presented here.                 The enforcement provision contained in
former        Article     28.061     for        violations              of        Article      32.01         is
unconstitutional          because        it    violates           the    Separation           of   Powers
Clause of the Texas Constitution.                         That provision is therefore void
and of no effect.

        The    only remaining question                    is whether appellant                 would be
entitled to a dismissal without prejudice under Article 32.01.                                           Our

prior precedent indicates that an Article 32.01 objection becomes

moot after an indictment has issued.                             Tatum       V.    State,     505 S.W.2d
548,    550    (Tex.    Crim.     App.    1974)       .     Some courts             of   appeals        have
disputed the continuing viability of that precedent because the

Legislature       subsequently added              the                   prejudice”           enforcement
provision       to Article        28.061       after        the    cases          establishing          that
precedent were decided.              See Norton v.                State,          918 S.W.2d 25,          28

(Tex.       App.--      Houston     [14th        Dist.]           1996,           pet.       dismd.       as

        6
        A majority of the federal circuits require a defendant to
show that the reasons for delay amount to bad faith.    See United
States v. Crouch, 84 F.3d 1497, 1511 n. 13 (5th Cir. 1996) (en
banc), cert. denied,       U.S.         117 S. Ct. 736 (1997).
                                                            ,    A
minority of the circuits balance the reasons for delay against the
prejudice suffered.  Id.
                                                               CONDRAN     -   7
improvidently granted); Ex Parte Knight,         904 S.W.2d 722,   725   (Tex.
App. --Houston (1st Dist.] 1995)   However, because I would hold the
relevant   portion of Article   28.061    to be     unconstitutional,      the
concerns of those courts would no longer be of any moment.

     I would affirm the Court of Appeals and hold that the portion

of former Article 28.061 that applies to former Article 32.01 is an

unconstitutional violation of the Separation of Powers Clause
                                                              of
the Texas Constitution.    I dissent to the majority’s dismissal of
appellee’ a petition.

                                      KELLER, J.
DELIVERED: October 7,   1998
PUB LI SR
En Banc

McCormick, P.J., and Mansfield, J.,      join.
THE STATE OF TEXAS                                     Petitions for Discretionary Review
                                                                         From the FIFTH
NO. 1152-97     &   1353—97                                              Court of Appeals

CHARLES FRANKLIN CONDRAN, Appellee                                     [COLLIN County]

                    OPINION ON APPELLEE’S PETITIONS FOR
                          DISCRETIONARY REVIEW

       Appellee filed an application for writ of habeas corpus contending he was entitled

to discharge because he was indicted outside the “next term of court” as set out in An.

32.01, V.A.C.C,P. After a hearing, the thai judge ordered the indictment dismissed with

prejudice. The State appealed and the court of appeals reversed the thai court’s order

dismissing the indictment against appellee and remanded the causes for thai. State v.

Condran, 951 S.W.2d 178 (Tex.App. Dallas 1997). We granted review to determine the
                                      -




correctness of that decision.

       However, after carethily considering the questions for review and briefs before us,

we find that our decision to grant appellee’s petitions for discretionary review was

improvident. Accordingly, the petitions for discretionary review are dismissed.

                                     PER CURIAM

Holland, S., not participating

Delivered: October 7, 1998

En banc

Publish
THE STATE OF TEXAS                                   Petition for Discretionary
                                                     Review from the Fifth
NOS.       1152-97,   1153-97       V.               Court of Appeals
CHARLES FRANKLIN CONDRAN,                             [COLLIN County]
Appellee


                          DISSENTING OPINION ON APPELLEE’S
                          PETITION FOR DISCRETIONARY REVIEW

           I would address whether former Article 28.061,’ as it
                                                                 applies
to former Article 32.01, violates the Separation of Power
                                                          s Clause
of the Texas Constitutton.                  Pecause I believe that the provision in
question does            violate    the Separation of          Powers    Clause,     I   would
affirm.

           Former Article 32.01          (1994)    states:
           When a defendant has been detained in custody or held to
           bail for his appearance to answer any criminal accusation
           before the district court,      the prosecution, unless
           otherwise ordered by the court, for good cause shown,
           supported by affidavit, shall be dismissed and the bail
           discharged, if indictment or information be not presented
           against such defendant at the next term of court which is
           held after his commitment- or admission to bail.2

Former Article 28.061              (1994)    states in relevant part: “A discharge
under.. .Article          32.01     of      this   code   is   a   bar   to    any   further
prosecution for the offense discharged and for any other offense

arising       out   of    the   same     transaction....”          (ellipses    inserted) )


          All references to articles are to the Texas                                Code   of
Criminal Procedure unless otherwise indicated.
       2
        In 1997, the Legislature adde&to the end of that provision
   .or before the 180th day after the date of commitment or
admission to bail, whichever date is later.” This change applies
only to the prosecution of defendants arrested for an offense on or
after the effective date of the new law.   Section 4 of Acts 1997,
75th Leg., ch. 289.

          I note that the Legislature has subsequently revised
Article 28.061 by deleting any reference to Article 32.01. This
                                                                                    CONDRAN         -    2
Hence,     former        Article     28.061       required        a    dismissal          of        the
prosecution with prejudice if the State failed indict the accused

within the time specified in Article 32.01.                           The question in the
present case is whether that requirement violates separation of

powers.

        Unlike the United States Constitution, the Texas Constitution

contains       an   explicit     Separation        of    Powers       Clause.        See       Texas

Constitution,         Article II      §1.     This clause is violated ‘1when one

branch unduly interferes with another branch so                              that    the       other
branch cannot effectively exercise its constitutionally assigned

powers.”       State v.     Williams,       938 S.W.2d 456, 458             (Tex. Crim. App.

1997) (quoting Armadillo Bail Bonds v.                    State,      802 S.W.2d 237,               239

(Tex. Crim. App. 1990)).

        In Meshell v. State, 739 S.W.2d 246 (Tex. Crim. App. 1987)                              ,       we

held    that    the      Texas   Speedy     Trial       Act,   Article       32A.02,       unduly
interfered with the Judicial Branch by circumscribing a district or

county attorney’s discretion to prosecute cases.                            As a result, we
found    the    Speedy     Trial     Act    to    be    void   on     the   ground     that             it
violated the Separation of Powers Clause of the Texas Constitution.

Id. at 258.          In finding undue interference with the prosecutor’s

discretion,         we   explained    that       the    Speedy      Trial    Act    was    not           a


change applies only to the prosecution of defendants arrested for
an offense on or after the effective date of the new law. Section
4 of Acts 1997, 75th Leg., ch. 289.

         A violation can also occur through an improper assumption
(or delegation) of power by one branch that properly belongs to
another.   Williams, 938 S.W.2d at 458.
                                                                                    CONDRAN        -    3
legitimate attempt to provide procedural guidelines for enforcing

a defendants constitutional right to a speedy trial because it did

not     incorporate            the     traditional         factors     considered          in     that
constitutional inquiry.                  Id. at 256-257.

        Since Meshell, we have addressed the constitutionality of two

other statutes involving time limits in a prosecution.                              In Jones           ,.




State,      803 S.W.2d 712             (Tex.   Crim.   Apn.     1991),   we upheld Article

17.151      as        constitutional      against      a     challenge       that   the    statute
unduly interfered with prosecutorial discretion.                               Article 17.151
required that a defendant be released on bond if the prosecutor was

not     ready     for     trial within         specified time          limits.        Jones, 803
S.W.2d at 716.             We drew a distinction between the mere release of

a defendant on bond from the setting aside of the prosecution that

occurred in Meshell.                 Jones, 803 S.W.2d at 716.           And, we noted that

the     Speedy         Trial   Act     dictated       that    dismissals       occurred         “with
prejudice.”            Id. at 716 n. 2.

        In Williams,           we addressed whether a speedy trial provision

contiined in the Interstate Agreement on Oetainers Act                                (lAnA) was
unconstitutional.              The IADA imposes deadlines for commencing trial

after receiving an out-of-state prisoner.                            Article 51.14, Article

IV(c)   .        If    those    deadlines       are    not    met,     the    trial       court        is


         Those factors, set out by Barker v. Wingo, are: (1) the
length of the delay before trial, (2) the reason for the delay, (3)
the defendant’s assertion of his right to a speedy trial, and (4)
any prejudice to a defendant resulting from that delay in trial.
Meshell, 739 S.W.2d at 256.
                                                                                         CONDRAN       -    4
instructed to dismiss               the prosecution with prejudice.                          Article
61.14, Article V(c)           .    We held that the prosecutor, by obtaining a

prisoner through the IADA,                 submitted to a contract,                      in which he
relinquished         some    of    his    power    in    exchange        for       the   benefit           of
obtaining custody of the out-of-state prisoner. 938 S.W.2d at 460.
We    further       held    that    the    Separation          of    Powers        Clause   did     not
prevent such a contractual relinquishment of authority.                                       Id.          at

460-462.

       The lesson drawn from Meshell, Jones,                          and Williams is that a

legislatively imposed deadline for prosecutorial action violates

the Separation of Powers Clause if                       (1)   the remedy for failing to
meet the deadline seriously disrupts the prosecutor’s ability to

perform       his    duties,       (2)    the    deadline           cannot    be     justified             as
necessary to effectuate a superior constitutional interest, and (3)

the prosecutor did not contractually submit to the deadline.                                               In
Jones,    condition (1) was not true because the remedy of releasing

the prisoner on bail did not seriously disrupt the prosecutor’s

ability to perform his duties.                   In Williams, condition (3) was not

true   because       the    prosecuting          authorities           had    submitted      to     the
deadline by requesting a prisoner under the ThEA.                                  But in Meshell,

all    three    of    these        conditions      were        true.         The    remedy    for           a
violation of the Speedy Trial Act was dismissal with prejudice                                             —




a    remedy    which       necessarily          causes    a     serious       disruption          in        a
prosecutor’s         ability        to    perform        his        duties     by     conclusively

terminating         the    prosecution.           The    only constitutional                interest
                                                                           CONDRAN     -    5
arguably involved, the right to a speedy trial, was not effectu
                                                                ated
by   the   Speedy     Trial    Act   because     the    Barker    factors     were     not
included.     And,    the prosecuting authorities did not contractually
submit to the deadlines established.

      To the extent that it attaches the remedy of dismissal with

prejudice     to    the   failure    to   meet    the   deadline    established            in
Article 32.01,       former Article 28.061 is like the Speedy Trial Act

in all relevant respects.            Both carry the remedy of dismissal with
prejudice     and    neither    involves     contractual         submission       to   the
deadline by the prosecuting authorities.                 And, as with the Speedy
Trial Act,    former Article 28.061 is not shown to be necessary to

effectuate     a    superior     constitutional         interest.         Essentially,
Article    32.01     creates   a right     to a speedy indictment.                To the
extent that the Legislature was concerned that a person might be

held for an inordinately long time in jail or on bail,                         Article
32.01 alone would satisfy that concern; the enforcement mechanism

contained in former Article 28.061 would be unnecessary.

     The only constitutional right that is arguably implicated                             —




to which a remedy of dismissal with prejudice would attach                    —   is the
Due Process Clause’s guarantee against prejudicial preindictment

delay.     See United States v. Marion, 404 U.S. 307,               324    (1971).     To

determine whether the Due Process Clause has been violated, a court

must consider the actual prejudice to the defendant caused by the

delay and the reasons for delay.                 Id; see also United States v.
                                                                                             CONDRAN     -    6
Lovasco, 431 U.S. 783, 789-790                      (1977)      •6
                                                                      Like the Speedy Trial Act,

the     speedy           indictment    provision              does    not    require     a    showing        of
prejudice.            Nor does the provision call for considering the reasons

for delay.               Hence,   as in Meshell,               the provision in question does

not incorporate the constitutionally relevant factors.

        The        above     discussion           shows       that    Meshell      controls        on    the

question presented here.                     The enforcement provision contained in
former            Article     28.061     for        violations              of   Article       32.01         is
unconstitutional              because        it    violates           the    Separation       of   Powers
Clause of the Texas Constitution.                             That provision is therefore void
and of no effect.

        The        only remaining question is whether appellant would be

entitled to a dismissal without prejudice under Article 32.01.                                           Our

prior precedent indicates that an Article 32.01 objection becomes

moot after an indictment has issued.                                 Tatum v.     State,      505 S.W.2d
548,        550     (Tex.   Crim.     App.    1974)       .     Some    courts of        appeals        have
disputed the continuing viability of that precedent because the

Legislature              subsequently added           the       “with       prejudice”       enforcement
provision           to    Article     28.061       after        the    cases     establishing           that
precedent were decided.                  See Norton v.                State,     918 S.W.2d 25,           28

(Tex.        App.--         Houston     (14th         Dist.1          1996,      pet.        dism’d.      as

        6
        A majority of the federal circuits require a defendant to
show that the reasons for delay amount to bad faith.    See United
States v. crouch, 84 F.3d 1497, 1511 n. 13 (5th Cir. 1996) (en
banc), cert. denied,       U.S.       , 117 S. Ct. 736 (1997).   A
minority of the circuits balance the reasons for delay against the
prejudice suffered.  Id.
                                                          CONDRAN     -   7
improvidently granted); Ex Parte Knight,    904 S.W.2d 722,   725   (Tex.
App. --Houston [1st Dist.) 1995).   However, because I would hold the
relevant portion of Article    28.061   to be unconstitutional,      the
concerns of those courts would no longer be of any moment.

     I would affirm the Court of Appeals and hold that the
                                                           portion
of former Article 28.061 that applies to former Article 32.01
                                                              is an
unconstitutional violation of the Separation cit Powers Clause
                                                               of
the Texas Constitution.    I dissent to the majority’s dismissal of
appellee’ s petition.

                                     KELLER, J.
DELIVERED: October 7,   1998
PUBLISH
En Banc

McCormick, P.J., and Mansfield, J., join.
                                                               U,        t:
                                                              —.‘        i1,s;    •%\
                                                              00
                                                              Ca—
                                                                           I(OY-4’gs

                                                                                        1;-;
                                                                          •44tt):
 Qtriminal ppcaL
                                                                              -




ox 12308
                                       LISA ROMBOK
pitoL station                         CLERK  5TH COURT OF APPEALS
                                      COURTHOUSE   600 COMMERCE 2ND FLOOR
in,Ecxa 78711
                                      DALLAS TX  75202

                                      1152-97




                   —   —
                           a.   4 4             Iii   .1,11111’   I ‘I     Ii lI .I,1l.... 111111 I   IlIlIulil   fill